DETAILED ACTION
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 6/27/2022 has been entered. Amended Claim 21 has been noted in addition to new Claim 43. Claims 21-35, 39 and 41-43 are currently pending.   
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 21-35, 39 and 41-43 are rejected under 35 U.S.C. 103 as being unpatentable over Schroder (US 1,151,127) in view of Schutz et al. (US 2001/0046649 A1) (hereinafter “Schutz”) and Chojnacki et al. (US 6,971,336 B1) (hereinafter “Chojnacki”). 
Regarding Claim 21, Schroder teaches a boiler system (1) (see Fig. 1) comprising:
a housing (outer cylindrical housing of boiler system (1)) having a generally cylindrical shape (see Figs. 1-3) and extending between first (3) and second (4) walls to provide a generally cylindrical space (see Figs. 1-3);
a fire tube (2) positioned substantially within the generally cylindrical space wherein the fire tube has a shell structure (the outer shell structure of element (2) as shown in Figs. 1 and 2) that extends longitudinally from a fire tube front wall (12) at the first wall of the cylindrical housing a portion of the length between the first and second walls of the housing to a fire tube end wall (11) (see at least pg. 1 lines 57-63 and Figs. 1, 2), and wherein the fire tube provides a combustion chamber (chamber within element (2)) that is bounded by the shell structure (see at least Col. 1 and Figs. 1-3 and note that that the combustion chamber is directly attached to the shell structure, surrounded by the shell structure and sealed by the shell structure on one side and is accordingly “bounded by the shell structure” as claimed);
a first set of tubes (16) located within the housing, wherein the firetube end wall extends and opens to the first set of tubes (see at least lines 57-63 and Figs. 1-3), the first set of tubes extending longitudinally from and parallel with the fire tube (see Figs. 1-3) and extending longitudinally from the fire tube end wall a remaining portion of the length between the first and second walls of the housing to and through the second wall of the housing (Note that in light of the specification, the limitation of the first set of tubes extending “to and through the second wall of the housing” is being interpreted as the first set of tubes extending to the second wall and penetrating the second wall such that gas can flow through the second wall via the first set of tubes. As can be observed in Figs. 1-3, the first set of tubes (16) do exactly that and accordingly extend “to and through the second wall of the housing” as claimed.);
a second set of tubes (18) located above and in proximity to a portion of the fire tube and a portion of the first set of tubes (see Figs. 1-3), the second set of tubes generally spanning a length extending between the first and the second walls of the cylindrical housing (see Figs. 1-3); and
a chamber (6) providing a space between and connecting the first and second sets of tubes (see Fig. 1); 
wherein a flow of heated combustion gases is sequential such that the heated combustion gases flow from the fire tube directly to and through the first set of tubes, and then directly to and through the chamber space, and then directly to and through the second set of tubes, before the heated combustion gases are discharged from the boiler (see at least Col. 2 lines 69-87 and Fig. 1).
Schroder fails to explicitly teach of a burner mounted to the fire tube front wall with a burner head that extends from the fire tube front wall into the combustion chamber that discharges an air-fuel mixture into the combustion chamber, where the fuel is a gas and where the air-fuel mixture is ignited to produce a flame in the combustion chamber that produces heated combustion gases that are discharged from the boiler that comprise low NOx emissions having 9 ppmv or less NOX formation. Furthermore, Schroder fails to teach of a head portion that includes a front housing, an air inlet, a combustion air fan, and an air passage that provides air for an air-fuel mixture, wherein the air is drawn by the combustion air fan through the air inlet and is directed through the air passage. However, such configuration is known in the art. 
Schutz discloses a relatable boiler system (Fig. 1) that comprises a head portion (right hand portion of the boiler system with respect to Fig. 2 that comprises burner (50), fan (56), fan motor (54) and connecting conduits) (see Figs. 1, 2) that includes a front housing (housing comprising element (51)) (see Fig. 1), an air inlet (inlet that “air” (52) flows into), a combustion air fan (56), and an air passage (51) that provides air for an air-fuel mixture, wherein the air is drawn by the combustion air fan through the air inlet and is directed through the air passage (see at least [0050], [0077] and Figs. 1-3). The boiler system further comprises a low emission gas burner (50) that operates with the head portion and is capable of producing emissions that have 9 ppmv or less NOX formation (see at least [0014] and Claim 50). The burner has a burner head (100) that extends into a combustion chamber of the system (18) from a fire tube front wall (the front most wall of element (18) that defines the opening of element (18)) (see Fig. 3) and discharges an air-fuel mixture (that comprises “natural gas” fuel) into the combustion chamber (see at least [0046]) that is ignited to produce a flame (24) within the combustion chamber (see at least [0052]-[0060] and Figs. 1-3 and 8a-8c). Schutz teaches that this type of burner is advantageous because, inter alia, it “provides a low pollutant emission burner that overcomes the aforementioned problems, and does so in a fashion that is cost effective, efficient and adaptable to a variety of uses and configurations” (see at least [0014]-[0015]). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the system taught by Schroder by replacing the solid fuel burner with a more efficient gas burner that is mountable to the existing fire tube front wall based on the teachings of Schutz and by implementing a head portion into the system that is configured to work with the gas burner as is also taught by Schutz. Doing so would have not only enhanced efficiency but would have also provided means for reducing emissions (including NOx emissions). 
Furthermore, Schroder and Shutz fail to explicitly teach that there is a space between the burner head and the combustion chamber in the radial direction of the burner head. 
Chojnacki discloses a relatable firetube boiler system (Fig. 1) that comprises a burner head (37) disposed within a combustion chamber (24) (see at least Col. 5 lines 13-37 and Fig. 1). Chojnacki teaches of providing a space between the burner head and the combustion chamber in the radial direction of the burner head (as is shown in Fig. 1) and teaches that it is advantageous to do so because it “directs combustion products in a toroidal flow pattern for dilution and cooling of the flame, to stabilize the flame, and to increase radiant heat transfer to the boiler walls (see at least Col. 5 lines 13-37 and Fig. 1).
Thus, it would have been further obvious to one of ordinary skill in the art before the effective filing date of the invention to have further modified the combination of Schroder and Schutz by simply providing a space between the existing burner head and the existing combustion chamber in the radial direction of the burner head as is taught by Chojnacki. Doing so would have, inter alia, enhanced flame stability. Note that such modification would have necessarily resulted in the invention as claimed. 

Regarding Claim 22, Schroder also teaches of the fire tube including a shell structure comprising a generally cylindrical shape having a circumference and that the first set of tubes extends in-line with the fire tube (see Figs. 1-3).

Regarding Claim 23, Schroder also teaches that the housing including a circumference and that the second set of tubes extends at least partially around a shell structure of the fire tube (see Figs. 1-3).

Regarding Claim 24, Schroder also teach of a schematic vertical plane that passes through a center of the housing that also passes through a center of the fire tube wherein the first and second sets of tubes are each positioned generally symmetrically on either side of the vertical plane (see Figs. 1-3).

Regarding Claim 25, Schroder also teaches that none of the tubes of the second set of tubes extend in a region or location that is below the fire tube (see Fig. 1).

Regarding Claim 26, Schroder also teaches that none of the tubes of the second set of tubes extend in a region or location that is between the fire tube and a bottom of the cylindrical housing (see Figs. 1-3).

Regarding Claim 27, Schroder also teaches that the second set of tubes and the first set of tubes are submerged in water (see Col. 2 lines 78-80 and Figs. 1-3).

Regarding Claims 28 and 29, Schroder also teaches that either: (a) water is provided within the housing to a water level, providing open space to remain within the housing and permitting the boiler to be configured for steam applications (Schroder describes the boiler system as a “steam boiler furnace” which is clearly configured for steam applications as claimed - see at least Col. 1 line 12); or (b) water is provided within the housing so that the housing is filled with water and the boiler is configured for hot water applications (since it is disclosed that water within the housing of the boiler system can be heated to an approximately uniform temperature - see Col. 2 lines 69-87). 

Regarding Claim 30: Schroder, Schutz and Chojnacki teach the boiler system of Claim 21 (see the rejection for Claim 21). Although the burner (50) taught by Schutz appears to be integrally formed with the housing (see Figs. 1-2 of Schutz), Schutz fails to explicitly disclose if the burner is integrally formed with the housing or not. However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to simply make the burner integrally formed with the housing since it has been held that use of a one piece construction instead of a multi-piece construction would be “merely a matter of obvious engineering choice” (In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965)). Note that such modification would have necessarily resulted in the invention as claimed. 
(In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965)(A claim to a fluid transporting vehicle was rejected as obvious over a prior art reference which differed from the prior art in claiming a brake drum integral with a clamping means, whereas the brake disc and clamp of the prior art comprise several parts rigidly secured together as a single unit. The court affirmed the rejection holding, among other reasons, “that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice.”)

Regarding Claim 31, Schroder (and Schutz) also teaches that combustion of the air-fuel mixture is completed within the combustion chamber (Schroder discloses that “smoke and products of combustion” produced by the burner leave the combustion chamber before flowing through the first and second sets of tubes - thus Schroder teaches that combustion of the air-fuel mixture is completed within the combustion chamber as claimed. See at least Col. 2 lines 69-87 and Fig. 1). Also see Schutz and the rejection for Claim 21.

Regarding Claim 32, Schroder also teaches that air provided with the air-fuel mixture is provided from a single source (In the boiler system taught by Schroder, all air needed for combustion is drawn in from the air outside and around the boiler system. No tanks of air or other sources of air are present. Thus, the air outside and around the boiler system constitutes a single source of air and that single source of air is provided with the air-fuel mixture as claimed. See at least Col. 2 lines 69-87 and Fig. 1). 

Regarding Claim 33, Schroder also teaches that there is no device that is configured to close any portion or end of any of the tubes in the first set of tubes or any of the tubes in the second set of tubes (see Figs. 1-3).

Regarding Claim 34, Schroder also teaches that there is no device provided within the chamber that is configured to reverse the flow of any portion of the heated gases in any of the tubes in the first set of tubes, or any of the tubes in the second set of tubes (see Figs. 1-3).

Regarding Claim 35, Schroder also teaches that the combustion chamber comprises an interior space (see Fig. 1) extending over a length that is at least substantially the entire extent of a length of the fire tube such that complete combustion of an air-fuel mixture is accomplished within the combustion chamber, which is the only combustion chamber, using the burner (see at least pg. 1 and Fig. 1).

	Regarding Claim 39, Schutz also teaches that the fuel is natural gas (see at least [0046]).

	Regarding Claim 41, Schroder, Schutz and Chojnacki teach the boiler system of Claim 21 (see the rejection for Claim 21) and Schutz also teaches that the air (52) may be directed through the air passage towards a damper (“rotary damper 180”) that selectively provides the air for the air-fuel mixture (see at least [0074], [0077] and Figs. 2, 16). 
	Schutz (in addition to Schroder and Chojnacki) fails to explicitly teach of a damper in the air passage that is positioned such that the combustion air fan is located between the air inlet and the damper. However, it has been held that a mere duplication of parts that does not produce a new and unexpected result has “no patentable significance” (see below). Therefore, merely duplicating parts in the prior art in a way that that would not have produced a new and unexpected would have constituted an obvious modification. 

In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.).
                
                In the instant case, adding an additional damper into the existing air passage taught by Schutz that is downstream from the blower would have produced the expected results of enhancing controllability of air flow in the system and adding damper redundancy to thereby increase reliability of the system. Furthermore, Applicant discloses various locations and configurations of the damper (Fig. 1 vs. Fig. 2) that all perform the same function and work equally well. Thus, it clear that merely adding an additional damper into the existing air passage that is downstream from the blower to complement the existing damper taught by Schutz (“rotary damper 180”) (see at least [0074], [0077] and Figs. 2, 16) would not have produced a new and unexpected result.
                Therefore, it would have been prima facie obvious to modify the system taught by Schroder, Schutz and Chojnacki by adding an additional damper into the existing air passage that is downstream from the blower to complement the existing damper of the combined system since such modification would have constituted an obvious duplication of parts which fails to patentably distinguish over the prior art. Note that such modification would have necessarily resulted in the invention as claimed.

	Regarding Claim 42, Schutz also teaches of a damper (“rotary damper 180”) at the air inlet (inlet where “air” (52) enters) that is configured to open and close the air inlet to selectively provide air flow (see at least [0074], [0077] and Figs. 2, 16). 

	Regarding Claim 43, Schroder, Schutz and Chojnacki teach the boiler system of Claim 21 (see the rejection for Claim 21) but fail to explicitly teach that the fire tube has a length that is less than half of the length of the housing of the boiler system. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have simply adjusted the length of the existing fire tube to be less than half of the length of the housing as claimed since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
(“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); See also In re Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”).

In the instant case, Schroder teaches of a fire tube (2) with a length relative to a length of the housing (as can be observed in Fig. 1) - thus the general conditions of the claim are disclosed in the prior art. The magnitude of the length of the fire tube relative to the housing is a result effective variable that would have been readily changeable in the combined system. As is disclosed by Schroder, products of combustion passing through the length of tubes (16) that are directly attached to the end of fire tube (2) will “heat the water in the bottom portion of the boiler as to insure proper circulation of the water” (see at least lines 78-87 and Fig. 1). Thus, a fire tube of a smaller length will enable tubes (16) to be longer and thus heat more of the water in the bottom portion of the boiler at the expense of decreased fire tube volume and vice versa. One of ordinary skill in the art would have been readily able to adjust the length of the existing fire tube depending on the needs of the system. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have simply adjusted the length of the existing fire tube to be less than half of the length of the housing as claimed since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. Note that such modification would have necessarily resulted in the invention as claimed. 

Response to Arguments
3.	The arguments filed 6/27/2022 have been fully considered but have not been found persuasive for the following reasons:

	Applicant has argued that Claim 21, as amended, now overcomes the prior art combination of Schroder, Schutz and Chojnacki previously set forth. Applicant contends that:
	“As recited in claim 21 as currently amended, the combustion chamber is bounded by the shell structure. This is shown, for example, in the application at Figures 1, 3, 5, and 7, and paragraph [0020]. One of ordinary skill in the art would understand that combustion occurs within the combustion chamber, along the entire length thereof that is bounded by the shell structure. In contrast, Schroder provides a fire chamber 2 having a head 11 at its rear end, a bridge wall 14 located between the front of the fire chamber and a rear chamber 17, and grates for solid fuel in the front of the chamber. (Schroder at lines 44-56). Schroder further states that "[f]lues 16 extend from the rear furnace head to the rear boiler head." (Schroder at lines 56-57). The structure of the fire chamber of Schroder thus differs from the structure of the firetube as recited in claim 21. The shell structure of Schroder contains not only the combustion chamber, but also the bridge wall 14 and the rear chamber 17. One of ordinary skill in the art would understand that combustion in Schroder occurs in the combustion chamber 2, where the solid fuel would be placed on the grates-7-15, and not thereafter, such as in the rear furnace chamber 17. Schroder describes "the products of combustion leaving the fire chamber and entering the rear furnace chamber 17" before entering the flues 16 (Schroder at lines 71-73). The flow of heated combustion gases in Schroder thus does not "flow from the fire tube directly to and through the first set of tubes" as recited in independent claim 21.”

	These arguments are not persuasive because the claims are still too broad to overcome the prior art of record. As is presented above, Schroder does teach that the fire tube provides a combustion chamber (chamber within element (2)) that is bounded by the shell structure (see at least Col. 1 and Figs. 1-3 and note that that the combustion chamber is directly attached to the shell structure, surrounded by the shell structure and sealed by the shell structure on one side and is accordingly “bounded by the shell structure” as claimed). Furthermore, chamber (17) is a part of fire tube (2) (as is shown in Fig. 1). Thus, as can readily be observed in Fig. 1 of Schroder, the flow of heated combustion gases does "flow from the fire tube directly to and through the first set of tubes" as claimed. Therefore, Applicant’s arguments are not persuasive.
	It is recommended that Applicant further amend Claim 21 by incorporating additional structural elements and/or features to endeavor to overcome the prior art or record.  

Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nelson et al. (US 4,659,305) and Blockley (US 3,241,530) are considered relevant to this application in terms of structure and use. 

	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN W JOHNSON whose telephone number is (571)272-8523. The examiner can normally be reached M-F, 7:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN W JOHNSON/Examiner, Art Unit 3762                                                                                                                                                                                                        10/1/2022

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762